Citation Nr: 1520682	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  09-42 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), greater than 30 percent prior to October 27, 2010, greater than 50 percent from October 27, 2010 to June 23, 2013 and greater than 70 percent from June 24, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The increased rating issue before the Board was previously characterized by the RO as entitlement to an earlier effective date for a 50 percent rating for PTSD.  The Board recognizes, however, that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Consequently, the Board has recharacterized the issue as entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), greater than 30 percent prior to October 27, 2010, greater than 50 percent from October 27, 2010 to June 23, 2013 and greater than 70 percent from June 24, 2013 because, in essence, the RO has granted a staged rating, and each stage of that rating is subject to appellate review.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (where a veteran timely appeals a rating initially assigned when service connection is granted, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claims when the disabilities may have been more severe than at other times during the course of the appeal).  Therefore, the issue of an earlier effective date of a 50 percent evaluation for PTSD will not be discussed as a separate issue since it is encompassed within the claim for a higher initial evaluation for PTSD.  
The Veteran has also appeared to file a claim for an earlier effective date of service connection for PTSD, explaining that he was denied service connection for PTSD in 1993 and was unable to appeal this decision due to self-medication of his PTSD symptoms with alcohol abuse and cannabis abuse.  The issue of an earlier effective date for the grant of service connection for PTSD has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include clarification from the Veteran of his intent in filing this claim.  38 C.F.R. § 19.9(b) (2014). 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU during a February 2015 hearing before the Board.  Therefore, the issue of entitlement to TDIU is before the Board.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to a higher evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD, evaluated as 30 percent disabling from December 26, 2007, 50 percent from October 2010 and 70 percent from June 24, 2013; degenerative disc disease of the thoracic spine and lumbar strain, evaluated as 20 percent disabling from October 10, 2008; tinnitus, evaluated as 10 percent disabling from December 18, 2008; and hypertension, evaluated as noncompensable.  He has a combined schedular evaluation of 80 percent.  

2.  The Veteran is unable to obtain or retain gainful employment due to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board has determined that a TDIU is warranted, no further discussion of the VCAA is necessary.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  In light of the grant of a 70 percent evaluation for the Veteran's psychiatric disorder, he may be considered under § 4.16(a).

In this case, the Board finds that the scheduler criteria for a TDIU have been met.  As noted above, the Veteran's service-connected disabilities include PTSD, evaluated as 30 percent disabling prior to October 27, 2010, 50 percent disabling from October 27, 2010 to June 23, 2013 and 70 percent from June 24, 2013; degenerative disc disease of the thoracic spine and lumbar strain, evaluated as 20 percent disabling from October 10, 2008; tinnitus, evaluated as 10 percent disabling from December 18, 2008; and hypertension, evaluated as noncompensable.  The Veteran first met the threshold schedular criteria effective June 24, 2013 when the combined evaluation of all service-connected disabilities was 80 percent.

Several medical opinions support the Veteran's claim that he is unemployable due to his PTSD.

In a letter submitted in April 2013, the Veteran's psychiatrist, Dr. D., opined that the Veteran had severe chronic PTSD which severely impacted both his ability to maintain satisfactory interpersonal relationships and live a happy, meaningful life.  Given his degree of dysfunctional thought and behavior, Dr. D. opined that the Veteran was severely disabled and would require continued psychotherapy and medication management indefinitely.  

In a March 2014 examination report, a VA psychologist, Dr. N., opined that the Veteran's PTSD symptoms had worsened since his previous assessment in 2011.  The Veteran last worked as an insurance agent in 2010.  Most notable was his anger which was easily accessed and this was present in many of the treatment notes.  Dr. N. found that it was unlikely that the Veteran had the ability to engage in the appropriate social interactions necessary in seeking and maintaining gainful employment.  
In a February 2015 letter, Dr. V, the Veteran's private physician opined that due to the Veteran's PTSD, which is 70 percent disabling, the Veteran was unable to obtain and follow substantially gainful employment.  No rationale was provided.

Based on the forgoing, the Veteran has met the scheduler threshold for qualification for a TDIU.  Further, there is competent medical evidence that he cannot obtain or maintain gainful employment solely due to his service-connected PTSD.  No competent medical opinion states otherwise.  As such, the Board finds that he is unemployable due to his service-connected PTSD, and entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran submitted a July 1, 2013 letter from the Social Security Administration documenting that he was receiving full monthly benefits from SSA.  A January 2014 VA treatment record notes that the Veteran was receiving social security disability.  Specifically, the record noted that the Veteran was receiving 100 percent disability through the State of California.  The Board finds that there is sufficient evidence showing that the Veteran is receiving disability benefits from SSA.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

While this case is in remand status, the AOJ should adjudicate whether Special Monthly Compensation can be inferred.  See Akles v. Derwinski, 1 Vet. App 118 (1991).     

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since February 2015 and associate them with the claims file.

2. Request additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

3. Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  Determine whether Special Monthly Compensation can be inferred.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


